              Case 1:18-cv-12365-GHW Document 1 Filed 12/31/18 Page 1 of 11




       RAYMOND NARDO, Esq.
       RAYMOND NARDO, P.C.
       129 Third St
       Mineola, NY 11501
       (516) 248-2121
       raymondnardo@gmail.com
       Counsel for Plaintiff

       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
     --------------------------------------------------------------------------X

      Mario Lopez a/k/a Bonifacio Solis Guzman,
                                                                                    COMPLAINT
                                                    Plaintiff,
                                                                                    18-CV-12365
                         --against –

      695 Leon Bakery, Inc., Klever Leon, as an individual,

                                                     Defendants.
--------------------------------------------------------------------------------X

               Plaintiff MARIO LOPEZ a/k/a BONIFACIO SOLIS GUZMAN ("plaintiff"), by counsel,

       RAYMOND NARDO, P.C., upon personal knowledge, complaining of defendants, 695 LEON

       BAKERY, Inc., and KLEVER LEON, as an individual, ("Defendants") alleges:


                                                     NATURE OF THE ACTION
       1.         This action seeks to recover minimum wage and overtime pay and other monies pursuant to

                  the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. ("FLSA"), and the New York Labor

                  Law§ 190, et seq. ("NYLL") and Wage Theft Prevention Act ("WTPA") on behalf of

                  plaintiff, who was employed by defendants.
      Case 1:18-cv-12365-GHW Document 1 Filed 12/31/18 Page 2 of 11




2.          Defendants deprived plaintiff of the protections of the FLSA and NYLL by failing to pay

            minimum wage and overtime pay.

                                               JURISDICTION

3.          This Court also has jurisdiction over plaintiff's claims under the FLSA pursuant to 29

            U.S.C. § 216(b).

4.          This Court may exercise supplemental jurisdiction under 28 U.S.C. § 1367.

5.          This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and

            2202.

                                                    VENUE


6.          Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391because

            defendants are located in the Southern District of New York, and the cause of action arose

            there.

                                                  THE PARTIES

Plaintiff

7.          Defendants employed Plaintiff as a food preparer, dishwasher, cleaner, and occasional

            delivery person from June 15, 2013 through September 14, 2018.

8.          During this time, Plaintiff's duties were to sweep the floors, wash the dishes, clean the

            restaurant, prepare food, prepare deliveries, and occasionally deliver the food.

9.          Plaintiff was not exempt from the FLSA based on his duties.

10.         Plaintiff did not supervise any employees.

11.         Plaintiff was paid a fixed amount of $500 (plus tips for deliveries) every week for all hours
      Case 1:18-cv-12365-GHW Document 1 Filed 12/31/18 Page 3 of 11




        worked.

12.     Plaintiff was not exempt under the FLSA or NYLL.

13.     Plaintiff worked more than 40 hours per week.

14.     More specifically, Plaintiff reported to work from 10:00am to 9:00pm, usually seven days

        per week. Although Plaintiff was supposed to have Wednesdays off, he was often called in

        to work on Wednesdays.

15.     Consequently, Plaintiff worked approximately 66 to 77 hours per week.

16.     Plaintiff was an “employee” of defendants within the meaning of the FLSA and the NYLL.

Defendants

17.     Defendant 695 LEON BAKERY, Inc. is a New York domestic business corporation located

        at 695 Ninth Avenue, New York, New York, in the Southern District of New York, with its

        principal executive office located at 708 West 177th Street, New York, New York, in the

        Southern District of New York.

18.     Defendant 695 LEON BAKERY, Inc. is an “enterprise engaged in interstate commerce”

        within the meaning of the FLSA. Defendant has: (1) employees engaged in commerce or in

        the production of goods for commerce and handling, selling, or otherwise working on goods

        or materials that have been moved in or produced for commerce by any person including,

        bread, flour, beans, guacamole, sour dip, cheese, nachos, chicken, beef, napkins, soda, and

        other food and dry goods; and (2) revenues in excess of $500,000 per year.

19.     Defendant 695 LEON BAKERY, Inc. is a covered employer within the meaning of the FLSA

        and the NYLL and, at all times relevant, employed plaintiff.

20.     Defendant is a restaurant and is covered under the New York Hospitality Wage Order.
      Case 1:18-cv-12365-GHW Document 1 Filed 12/31/18 Page 4 of 11




21.     At all relevant times, Defendant 695 LEON BAKERY, Inc. has maintained control,

        oversight, and direction over plaintiff.

22.     Defendant KLEVER LEON is a principal and manager for the corporate defendant. He

        exercises sufficient control over the corporate defendant’s operations to be considered

        plaintiff's employer under the FLSA and NYLL, including the authority to hire and fire,

        assign work, supervise employees, maintain payroll records, and at all times material herein

        established and exercised authority regarding the pay practices for the corporate defendants.

23.     The business activities of the defendants are related and performed through unified operation

        or common control for a common business purpose and constitute an enterprise, or joint

        employer, within the meaning of the FLSA.

        DEFENDANTS' FAILURE TO PAY MINIMUM WAGE AND OVERTIME PAY

24.     Defendants paid Plaintiff less than the minimum wage for hours he was permitted to or

        suffered to work.

25.     Defendants suffered or permitted plaintiff to work over 40 hours per week, and Defendants

        did not compensate plaintiff for premium pay at time and one-half of the basic minimum

        hourly wage for the overtime hours plaintiff worked.

                              DEFENDANTS' VIOLATIONS OF THE
                               WAGE THEFT PREVENTION ACT

26.     The NYLL and Wage Theft Prevention Act requires employers to provide all employees with

        a written notice of wage rates within ten days of the time of hire and when the wage rate is

        increased.

27.     Defendants failed to furnish plaintiff with proper wage notices as required by §195(1) of the
      Case 1:18-cv-12365-GHW Document 1 Filed 12/31/18 Page 5 of 11




        Labor Law.

28.     The NYLL and Wage Theft Prevention Act requires employers to provide all employees with

        an accurate statement accompanying every payment of wages, which lists the name and

        phone number of the employer, regular rate of pay, overtime rate of pay, regular hours

        worked, overtime hours worked, gross wages, net wages, and additional information.

29.     Defendants also failed to furnish plaintiff with accurate statements of wages, as required by§

        195(3) of the Labor Law.

                                     FIRST CAUSE OF ACTION
                            (Fair Labor Standards Act- Unpaid Minimum
                                              Wage)

30.     Plaintiff realleges, and incorporates by reference, all allegations previously set forth herein.

31.     At all times relevant, plaintiff was an employee within the meaning of the FLSA.

32.     At all times relevant, defendants have been employers of plaintiff, engaged in commerce

        and/or the production of goods for commerce within the meaning of the FLSA.

33.     Defendants have failed to pay plaintiff minimum wages to which plaintiff is entitled under

        the FLSA for all hours worked.

34.     Defendants' unlawful conduct, as described in this Complaint, has been willful and

        intentional. Defendants were aware, or should have been aware, that the practices described

        in this Complaint were unlawful. Defendants have not made a good faith effort to comply

        with the FLSA with respect to the compensation of plaintiff.

35.     Because defendants' violations of the FLSA have been willful, a three-year statute of

        limitations applies, pursuant to 29 U.S.C. § 255.

36.     As a result of defendants' willful violations of the FLSA, plaintiff has suffered damages by
      Case 1:18-cv-12365-GHW Document 1 Filed 12/31/18 Page 6 of 11




        being denied minimum wages in accordance with the FLSA in amounts to be determined at

        trial, and are entitled to recovery of such amounts, liquidated damages, prejudgment interest,

        attorneys' fees, costs, and other compensation pursuant to the FLSA.

                                   SECOND CAUSE OF ACTION
                                     (FLSA – Unpaid Overtime)

37.     Plaintiff realleges, and incorporates by reference, all allegations in all preceding paragraphs.

38.     Defendants have failed to pay plaintiff premium overtime pay to which plaintiff is entitled

        under the FLSA for all hours worked in excess of 40 hours per workweek.

39.     Defendants' unlawful conduct, as described in this Complaint, has been willful and

        intentional. Defendants were aware, or should have been aware, that the practices described

        in this Complaint were unlawful. Defendants have not made a good faith effort to comply

        with the FLSA with respect to the compensation of plaintiff.

40.     Because defendants' violations of the FLSA have been willful, a three-year statute of

        limitations applies, pursuant to 29 U.S.C. § 255.

41.     As a result of defendants' willful violations of the FLSA, plaintiff has suffered damages by

        being denied overtime wages in accordance with the FLSA in amounts to be determined at

        trial, and are entitled to recovery of such amounts, liquidated damages, prejudgment interest,

        attorneys' fees, costs, and other compensation pursuant to the FLSA.


                                   THIRD CAUSE OF ACTION
                              (New York Labor Law-Unpaid Overtime)

42.     Plaintiff realleges, and incorporates by reference, all allegations in all preceding paragraphs.

43.     Defendants have violated the NYLL, as detailed in this Complaint.
      Case 1:18-cv-12365-GHW Document 1 Filed 12/31/18 Page 7 of 11




44.     At all times relevant, plaintiff has been an employee of defendants, and defendants have been

        employers of plaintiff within the meaning of the NYLL §§ 650 et seq., and the supporting

        New York State Department of Labor Regulations.

45.     Defendants have failed to pay plaintiff minimum wages to which plaintiff is entitled under

        the NYLL and the supporting New York State Department of Labor Regulations for all hours

        worked.

46.     Through their knowing or intentional failure to pay minimum hourly wages to plaintiff,

        defendants have willfully violated the NYLL, Article 19, §§ 650 et seq., and the supporting

        New York State Department of Labor Regulations.

47.     Due to defendants' willful violations of the NYLL, plaintiff is entitled to recover from

        defendants his unpaid minimum wages, liquidated damages as provided for by the NYLL,

        reasonable attorneys' fees, costs, and pre-judgment and post- judgment interest.

                                  FOURTH CAUSE OF ACTION
                                 (Overtime Wages under the NYLL)

48.     Plaintiff realleges, and incorporates by reference, all allegations in all preceding paragraphs.

49.     Defendants have failed to pay plaintiff overtime wages, at the rate of time and one half of

        plaintiff’s basic minimum hourly wage, to which plaintiff is entitled under the NYLL and the

        supporting New York State Department of Labor Regulations for all hours worked.

50.     Through their knowing or intentional failure to pay minimum hourly wages to plaintiff,

        defendants have willfully violated the NYLL, Article 19, §§ 650 et seq., and the supporting

        New York State Department of Labor Regulations.

51.     Due to defendants' willful violations of the NYLL, plaintiff is entitled to recover from
      Case 1:18-cv-12365-GHW Document 1 Filed 12/31/18 Page 8 of 11




        defendants his unpaid overtime wages, liquidated damages as provided for by the NYLL,

        reasonable attorneys' fees, costs, and pre-judgment and post- judgment interest.

                                   FIFTH CAUSE OF ACTION
                     (Wage Theft Prevention Act-Failure to Provide Wage Notices)
52.     Plaintiff realleges, and incorporates by reference, all allegations in all preceding paragraphs.

53.     Defendants have willfully failed to supply plaintiff with a proper wage notice, as required by

        NYLL, Article 6, § 195(1), in English, or in the language identified by plaintiff as their

        primary language, containing plaintiffs rate or rates of pay and basis thereof, whether paid

        by the hour, shift, day, week, salary, piece, commission, or other; hourly rate or rates of pay

        and overtime rate or rates of pay if applicable; the regular pay day designated by the employer

        in accordance with NYLL, Article 6, § 191; the name of the employer; any "doing business

        as" names used by the employer; the physical address of the employer's main office or

        principal place of business, and a mailing address if different; the telephone number of the

        employer; plus such other information as the commissioner has deemed material and

        necessary.

54.     Through their knowing or intentional failure to provide plaintiff with the wage notices

        required by the NYLL, defendants have willfully violated NYLL, Article 6, §§ 190 et seq.,

        and the supporting New York State Department of Labor Regulations.

55.     Due to defendants' violation of NYLL § 195(1), plaintiff is entitled to recover from

        defendants liquidated damages of $50 per day, up to $5,000, plus reasonable attorney's fees,

        and costs and disbursements of the action, pursuant to the NYLL § 198(1-b).
      Case 1:18-cv-12365-GHW Document 1 Filed 12/31/18 Page 9 of 11




                                        SIXTH CAUSE OF ACTION
                          (Wage Theft Prevention Act-Failure to Provide Wage Notices)

56.         Plaintiff realleges, and incorporates by reference, all allegations in all preceding paragraphs.

57.         Defendants did not furnish Plaintiff with an accurate statement accompanying every payment

            of wages, which lists the name and phone number of the employer, regular rate of pay,

            overtime rate of pay, regular hours worked, overtime hours worked, gross wages, net wages,

            and additional information.

58.         Due to defendants' violation of NYLL § 195(3), plaintiff is entitled to recover from

            defendants liquidated damages of $250 per day, up to $5,000, plus reasonable attorney's fees,

            and costs and disbursements of the action, pursuant to the NYLL § 198(1-d).

                                          DEMAND FOR JURY TRIAL

59.         Plaintiff demands trial by jury.

                                               PRAYER FOR RELIEF


WHEREFORE, plaintiff respectfully requests that this Court enter a judgment:

       a.              Declaring that defendants have violated the minimum wage, overtime pay of the

FLSA, and supporting United States Department of Labor Regulations;

       b.               declaring that defendants have violated the minimum wage, overtime pay

provisions of the NYLL, and supporting regulations;

       c.               declaring that defendants have violated the Wage Theft Prevent Act;

       d.               declaring that defendants' violations of the FLSA were willful;

       e.               declaring that defendants' violations of the NYLL were willful;

       f.               awarding plaintiff damages for all unpaid wages;
     Case 1:18-cv-12365-GHW Document 1 Filed 12/31/18 Page 10 of 11




       g.            awarding plaintiff liquidated damages in an amount equal to twice the total

amount of the wages found to be due, pursuant to the FLSA and the NYLL;

       h.           awarding damages of $5,000, plus reasonable attorney's fees, and costs and

disbursements of the action, for the WTPA violation set forth in NYLL § 195(1), as provided for by

NYLL § 198(1-b);

       i.           awarding damages of $5,000, plus reasonable attorney's fees, and costs and

disbursements of the action, for the WTPA violation set forth in NYLL§ 195(3), as provided for by

NYLL § 198(1-d);

       j.           issuing a declaratory judgment that the practices complained of in this Complaint

are unlawful under the NYLL, Article 6, §§ 190 et seq., NYLL, Article 19, §§ 650 et seq., and the

supporting New York State Department of Labor Regulations;

       k.           awarding plaintiff pre-judgment and post-judgment interest under the FLSA and

the NYLL;

       l.           granting an injunction requiring defendants to pay all statutorily required wages

and cease the unlawful activity described herein pursuant to the NYLL;

       m.           awarding plaintiff reasonable attorneys’ fees and costs pursuant the FLSA and

the NYLL; and

       n.           awarding such other and further relief as the Court deems just and proper.
    Case 1:18-cv-12365-GHW Document 1 Filed 12/31/18 Page 11 of 11




Dated: Mineola, NY
       December 31, 2018

                                           Raymond Nardo, P.C.


                                           By:

                                           129 Third Street
                                           Mineola, NY 11501
                                           raymondnardo@gmail.com
                                           (516) 248-2121
                                           Attorney for Plaintif
